Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 21, 2022

The Court of Appeals hereby passes the following order:

A22A1251. SANDERWALA, LLC v. DOUGLAS A. BILES.

      Sanderwala, LLC filed a notice of appeal on September 28, 2021 from orders
entered August 30, 2021 and September 22, 2021. In January 2022, Douglas A. Biles
filed a motion in the trial court to dismiss the appeal based on Sanderwala’s alleged
delay in paying the appeal costs. See OCGA § 5-6-48 (c). On March 2, 2022, the trial
court entered an order granting Biles’s motion and dismissing the appeal. On April
4, 2022, however, this Court mistakenly docketed this appeal (Case No. A22A1251).
      After the trial court dismissed the appeal, Sanderwala filed several “Amended”
notices of appeal, seeking to appeal the prior orders and the order dismissing the
appeal. We have docketed these notices of appeal under a new appellate case number,
Case Number A22A1371.
      Because Case Number A22A1251 was docketed in error, this case is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/21/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.